DOUCET, Judge.
The defendant, Haywood Francis, was charged by bill of information with the crime of aggravated burglary, a violation of La.R.S. 14:60. He was sentenced to serve a term of thirty years at hard labor in the custody of the Department of Corrections.
The defendant has failed to file a brief in this matter. Assignments of error which are not briefed are considered abandoned. State v. Dewey, 408 So.2d 1255 (La.1982). Therefore, this Court is limited to a review of the record for errors that are discoverable by a mere inspection of the pleadings. State v. Thibodeaux, 448 So.2d 879 (La.App. 3rd Cir.1984); La.C.Cr.P. art. 920(2).
Accordingly, we have conducted a careful examination of the record before us pursuant to the provisions of La.C.Cr.P. art. 920, and finding no errors patent on the record, we hereby affirm the conviction and sentence imposed upon the defendant by the district court.
AFFIRMED.